Motion by respondent, whom this court has suspended from the practice of law for one year, (1) to amend the order of suspension so as to reduce the discipline to a censure or (2) in the alternative to change the effective date of the commencement of the period of suspension to May 17, 1969. The order of this court, dated September 9, 1969, which imposed the suspension (30 A D 2d 920), fixed the date for the commencement of the suspension as October 9, 1968. The suspension was thereafter stayed pending appeal to the Court of Appeals. That court has affirmed the suspension (24 N Y 2d —); and the stay is no longer in effect. Motion denied insofar as it is for reduction of the discipline and otherwise granted. Order of September 9, 1968 amended so as to change the effective date of the commencement of respondent’s suspension to May 17, 1969. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.